Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schwimmer et al. (US 20190327505, hereinafter Schwimmer.)
Regarding claim 1, “A method for multi-device media broadcasting, comprising: recording, by a first media device, a first media stream” Schwimmer teaches (¶0036 and Fig. 2B) a streaming server 214 (i.e., a first media device) with memory 224 may include content storage or cache 246, such as storage of live or main media stream segments, and alternate stream or file segments; (¶0044) broadcast region

As to “Selecting, by the first media device, a second media stream generated by a third media device, and transmitting, by the first media device, an identification of the second media stream to the second media device, the second media device retrieving chunks of the second media stream for playback by the second media device.” Schwimmer teaches (¶0019, ¶0044-¶0045) to allow for live cut-ins or returns to live camera feeds (i.e., third media device), interrupting previously scheduled segments, an intelligent streaming server (i.e., a first media device) may substitute different content (i.e., second media stream) than requested via a manifest, without the client's (i.e., second media device) knowledge. Specifically, in some such implementations, the client may request a segment (e.g. prerecorded_break_1.ts), and the streaming server may instead deliver a segment from the live feed (e.g. live_segment_6.ts). The replacement segment may have the same length as the requested segment, and may be renamed such that the client believes that the requested file has been properly served (e.g. renaming live_segment_6.ts as prerecorded_break_1.ts) This allows a producer to interrupt the alternate content stream at any segment break within the manifest, without needing to wait for a modified manifest to be delivered to 

Regarding claim 2, “The method of claim 1, wherein recording the first media device and third media devices are enabled as media source responsive to being within a predetermined geographic area.” Schwimmer teaches (¶0027, ¶0035) streaming server 214 may be a regionally distributed server or edge cache for serving a specific geographic region

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Schwimmer in view of Hamer (US 20140186004)
Regarding claim 2, Schwimmer does not teach “The method of claim 1, wherein the first media device and third media device are enabled as media sources responsive to the acceptance of an enablement request transmitted to each media device on entry into a predetermined geographic area.” However, Hamer teaches (¶0008 and ¶0037) each user to activate and/or accept a location/event confirmation, or check-in, in order to activate the capture and .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Schwimmer in view of Gran et al. (US 20100095332, hereinafter Gran.)
Regarding claim 4, “The method of claim 24, wherein recording the first media stream further comprises generating a stream manifest identifying the chunks of the first media stream, and wherein transmitting the identification of the second media stream to the second media device further comprises transmitting a request …to rename chunks of the second media stream to correspond to names of the chunks of the first media stream.” Schwimmer teaches (¶0019, ¶0044-¶0045) to allow for live cut-ins or returns to live camera feeds (i.e., third media device), interrupting previously scheduled segments, an intelligent streaming server (i.e., a first media device) may substitute different content (i.e., second media stream) than requested via a manifest, without the client's (i.e., second media device) knowledge. Specifically, in some such implementations, the client may request a segment (e.g. prerecorded_break_1.ts), and the streaming server may instead deliver a segment from the live feed (e.g. 
Schwimmer does not teach that the request to rename is “to the third media device.” However, Grant teaches (¶0097) sending a request to another device to rename a file. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the distribution system that replaces and renames a segment as taught by Schwimmer with the general concept of sending a renaming instruction to another device as taught by Grant for the benefit of delegating/freeing up resources for other tasks.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fujita (US 20150046958) – (¶0113) The file name is changed such that the indicated segment is a second segment. However, this change is not necessarily required, and the file name may be described as "segment1.ts".
Ruiz-Velasco et al. (US 20120124618) – (¶0050) playlist reviser 702 may rename received synchronized segments 604 and advertisements 204 and forwards the renamed segments and advertisements 704 to content server 106. Content server 106 may serve renamed segments and advertisements 704 to client devices 110
Ginzberg et al. (US 20180167699) - (¶0032) System 100 may allow a user to activate and/or accept a location/event confirmation in order to activate a live stream function on a user device. System 100 may tag or mark each live stream with location specific data, allowing proper grouping into “events.” System 100 may cluster users into events based on geo-location (As fully supported by ¶0004 of provisional application.)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK J JOHNSON whose telephone number is (571)272-9629.  The examiner can normally be reached on 9:00AM-3:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian T. Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Frank Johnson/Examiner, Art Unit 2425